Citation Nr: 0427910	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  97-11 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

What evaluation is warranted for residuals of post-traumatic 
arthritis of the right glenohumeral joint from May 2, 1996?


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to June 
1975.  

The issue as to what evaluation is warranted for the 
veteran's right shoulder disability from May 2, 1996, was 
most recently before the Board of Veterans' Appeals (Board) 
in August 2003, at which time it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, so that additional development could be 
undertaken.  On remand, the RO in a June 2004 rating action 
confirmed and continued the previously assigned 30 percent 
rating for the period from May 2, 1996, to April 12, 1999, 
and increased the rating to 40 percent, effective from April 
13, 1999, for what was recharacterized as residuals of post-
traumatic arthritis of the right glenohumeral joint.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


REMAND

On remand, the veteran was afforded a VA medical examination 
in January 2004 at the Board's request in order to assess the 
nature and severity of the disorder in question.  In advance 
of that examination and thereafter, the veteran's attorney 
requested that he be given a copy of the examination and 
testing undertaken on that occasion.  His most recent request 
in June 2004 indicated that he needed a copy of that 
examination in order to offer further argument on behalf of 
the veteran's entitlement to higher ratings.  

In response, the RO in August 2004 correspondence to the 
attorney indicated that it was unable to furnish the 
information that had been requested and that a "written 
consent of the veteran" was needed before it  could furnish 
the requested record.  No further input from the veteran or 
his attorney is shown by the record prior to the RO's 
September 2004 correspondence to the veteran that his appeal 
was being returned to the Board for further review.  

The foregoing presents a disturbing dilemma.  The Board knows 
of no prohibition that would restrict the access of the 
veteran's attorney to the specified examination records.  
While the Board could refer the matter to its Privacy Officer 
to allow that office to release the records, the failure of 
the RO to furnish these records without restriction to the 
attorney has effectively denied the veteran due process  of 
law at the RO level.  The system for the administration of VA 
benefits accords the veteran the right to have his claim 
reviewed initially by the RO and then again by the Board.  In 
this instance, the initial review has not been completed.  
Without the record in question the veteran's attorney was 
reasonably precluded from advancing cogent argument to RO 
personnel as to why the veteran was entitled to disability 
ratings in excess of those previously assigned.  While it is 
true that the RO only added a further stipulation to the 
release of the documents, i.e., the veteran's written 
consent, the absence of further comment from either the 
veteran or his attorney following the denial of records 
request leaves a distinct void that must be clarified by way 
of remand. 

It, too, is noted that further actions are necessary for 
compliance with the Board's remand of August 2003.  Therein 
the Board directed that the veteran be contacted in order to 
identify his medical care providers.  In response his 
attorney replied that treatment had been received at a VA 
medical facility in Newark, New Jersey, and through one 
private provider.  Unfortunately, no efforts were made to 
ensure that all available VA treatment records were of 
record.  The fact that the RO's last attempt in September 
2000 to obtain VA records yielded no pertinent reports from 
the East Orange, New Jersey facility does not obviate the 
need to acquire the VA Medical Center Newark, New Jersey 
records referenced by the veteran's attorney in 2003.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the conduct of the VA orthopedic examination 
requested by the Board, it is evident that the examination 
report is comprehensive and that every effort was made by the 
examiner to comply with the Board's many, elaborate queries.  
However, a complete response to each of the questions posed 
was not achieved in every instance.  Hence, there is a need 
for follow-up as to some of the responses offered, thus 
warranting a return of the report to the examiner for 
preparation of an addendum.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what information and evidence 
are still needed to substantiate the 
claim of entitlement to an increased 
rating for his right shoulder disorder 
from May 2, 1996.  The veteran must be 
notified what specific portion of any 
needed evidence VA will secure, and what 
specific portion of any needed evidence 
he himself must submit.  The RO should 
also advise the veteran to submit all 
pertinent evidence not already on file 
that is held in his possession.  The RO 
should notify the veteran that, if 
requested, VA will assist him in 
obtaining pertinent records of treatment 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  

2.  The RO must undertake efforts to 
obtain any and all records of VA medical 
treatment pertaining to his right 
shoulder which are not already contained 
within the claims folder, including those 
referenced by his attorney as having been 
compiled at the VA medical facility in 
Newark, New Jersey.  Once obtained, such 
records must be made a part of the 
veteran's claims folder.  

3.  The RO must return the report of a VA 
medical examination conducted by Qing 
Tai, M.D., in January 2004, at the VA 
Medical Center in East Orange, New 
Jersey, to Dr. Tai or his designee so 
that an addendum to the earlier report 
may be prepared.  The questions which 
follow are to be addressed in the 
addendum.  The claims folder in its 
entirety must be made available to Dr. 
Tai or other examiner for review.  

If Dr. Tai is unavailable, further VA 
orthopedic examination by another 
examiner must be conducted, and specific 
answers provided as to the queries which 
follow.  

(a)  Is motion of the veteran's 
right arm limited to the 
shoulder level, to a point 
midway between the side and 
shoulder level, or to 25 
degrees from the side?  

(b)  The report of January 2004 
indicates that abduction was 
limited to 25 degrees.  On that 
basis, is it at least as likely 
as not that such finding is an 
indication that there is 
present the equivalent of 
unfavorable ankylosis of the 
veteran's scapulohumeral 
articulation?

(c)  There are previously 
reported findings as to a 
supraspinatus tendon tear and 
flattening of the humeral head.  
Does the veteran, however, show 
a loss of the humeral head 
(flail shoulder), a nonunion 
(false flail joint), or a 
fibrous union of the humerus?

(d)  With respect to the scar 
identified over the right 
shoulder, what is the size of 
the scar in square inches or 
square centimeters?  is the 
scar poor nourished, ulcerated, 
objectively tender, objectively 
painful, productive of a 
frequent loss of skin covering 
the scar, and/or manifested by 
underlying soft tissue damage?  

Use by the examiner of the "at 
least as likely as not" 
language where indicated is 
required in formulating a 
response.  

5.  Utilizing those procedures currently 
in effect for the release of medical 
records of a veteran to his attorney of 
record, the RO must furnish to the 
veteran copies of any and all records 
pertaining to a VA medical examination by 
Dr. Tai in January 2004 and any addendum 
to that examination report.  Following 
the completion of such action, the RO 
must invite the attorney to submit any 
additional evidence or argument in 
support of the veteran's entitlement to 
the benefit sought on appeal.  
6.  Lastly, the RO must enter a new 
rating decision and readjudicate the 
merits of the issue of what evaluation is 
for assignment for the veteran's service-
connected right shoulder disorder from 
May 2, 1996, based on all the evidence of 
record and all governing legal authority, 
including the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000), its 
implementing regulations, and the 
opinions of those Federal courts 
interpreting such body of law.  
Consideration of the claim must also 
include the holdings of the United States 
Court of Veterans Appeals in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and 
Fenderson v. West, 12 Vet. App. 119 
(1999), and all applicable rating 
criteria, including those which may have 
changed during the pendency of this 
appeal.  
If any benefit sought on appeal remains 
denied, the veteran and his attorney must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to preserve the veteran's due 
process rights and to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  



	                        
____________________________________________
	DEREK R. BROWN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




